Title: To Thomas Jefferson from Albert Gallatin, 2 September 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     New York Septer. 2d. 1808
                  
                  Your’s of 26th ulto. was received yesterday. together with that of Mr Madison advising that a vessel must be dispatched from Philada. for France & England: which will be attended to, only making her to sail on 20th. instead of 15th. instt., in order to give full time & avoid the expense of demurrage.
                  My circular of 1st August precluding the departure of vessels after the 16th did not reach Charleston till the 17th. Four owners of vessels who had obtained permission & were ready to sail, having been detained in port by the collector in conformity with the circular have petitioned for leave to go, as they had not been notified of the limitation. The enclosed letter to Mr Theus contains the petitions & my answer. Although I did not feel authorised to grant the request, their case is hard, & I have therefore transmitted the letter to you, in order that you may decide. Will you have the goodness in order to prevent delays to endorse on the petitions or otherwise enclose in the letter to Mr Theus your determination, & then to seal & forward the letter, only letting me know your decision.
                  I enclose you also a letter from Mr Gray, whose respectability & meritorious conduct you know, for leave to send a vessel to the Cape of Good Hope. If granted, it will be necessary to extend the same privilege to the Insurance Companies of Philada., whose application through Mr Fitzsimmons for a similar object we lately rejected.
                  the copy of my letter to the collectors of N. Carolina, which through mistake was sent from my office to me, instead of being forwarded to you.
                  An application for licensing a regular packet between Vermont & St. Johns in Canada.
                  a request from the western traders at N. Orleans that no atlantic flour be permitted to go there.
                  The opposition continues in Massachusetts & is encouraged by the petitions to repeal the embargo. I receive & answer daily letters on that subject, with which I do not trouble you, as they contain only details of a similar nature with those already known to you. I will only state that I fear that there has been a laxity on the part of the distr. attorney Mr. Blake. He is often absent, has answered none of my letters: and I have been obliged to authorise the collectors in several instances to employ other counsel. With the result of our late measures to enforce the laws on the Lakes we are not yet acquainted: we have a new collector at Sacket’s harbour; & it will perhaps also be necessary, after investigation, to make a change in the district of Oswego. In every other quarter, the law is now carried into effect with as few evasions as could be expected. On the general scale of politics, we are certainly gaining ground in Pennsylvania. I have heard nothing for or against the appointment of collector. The feeling in favor of Spain is very general; & the observations of the Washington papers on that subject generally disapproved. Until the circumstances & probable result were better ascertained, they ought to have confined themselves to a bare recital of the news.
                  With respectful attachment Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               